Cavanagh, J.
I dissent from this order directing the parties to address the sufficiency of the recommended discipline. The proposed discipline was consented to by both parties and has now been twice recommended by a unanimous Judicial Tenure Commission. Should counsel for the commission now argue for the imposition of greater discipline than his client has twice recommended? Or should counsel attempt to defend his client’s recommendation against this Court’s apparent dissatisfaction with its sufficiency? I can only assume that implicit in this Court’s order is the issue whether this Court has the authority to increase any discipline recommended by the Judicial Tenure Commission, an issue of great significance and one never directly addressed by this Court before.
As indicated in our previous order in this matter, I would accept the recommendation of the Judicial Tenure Commission rather than further delay resolution of this matter, now some two years old.
Kelly, J. I join in the statement of Justice Cavanagh.